MEMORANDUM **
Marcos Jimenez-Aleman, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s (“IJ”) removal order. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review de novo questions of law in immigration proceedings. Mendez-Mendez v. Mukasey, 525 F.3d 828, 832 (9th Cir.2008). We deny the petition for review.
Jimenez-Aleman was not entitled to a new evidentiary hearing before an IJ because the BIA’s June 28, 2005 order remanding the case was specific, and therefore limited the jurisdiction of the IJ to issuance of the removal order. See Matter of M-D-, 24 I. & N. Dec. 138, 141 (BIA 2007) (IJ’s jurisdiction is limited where BIA limits remand for a specific purpose).
Contrary to Jimenez-Aleman’s contention, the BIA reviewed the IJ’s discretionary hardship determination using the appropriate standard of review. See 8 C.F.R. § 1003.1(d)(3)(ii) (BIA reviews matters of law, discretion, and judgment de novo).
Jimenez-Aleman’s remaining contentions are unpersuasive.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.